Citation Nr: 0111857	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-12 255 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's right to Department of Veterans Affairs (VA) 
benefits pursuant to the provisions of 38 U.S.C.A. § 6103(a) 
(West 1991).


WITNESSES AT HEARING ON APPEAL

Appellant, ES, DG





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from December 1941 to 
the date of his death in January 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1983 determination of the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  In June 1977 the Board upheld a forfeiture decision of 
the RO that the appellant had forfeited her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)).
 
2.  Evidence submitted since the June 1977 decision bears 
directly or substantially upon the issue at hand, is not 
duplicative or cumulative, and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1977 decision wherein the 
Board upheld a forfeiture decision of the RO is new and 
material, and the appellant's claim for revocation of 
forfeiture is reopened.  38 U.S.C.A. §§ 5108, 7104(B) (West 
1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

A review of the record demonstrates that the Board, in June 
1977, upheld the RO's finding of forfeiture.  In April 1983, 
the appellant requested that the Board's forfeiture decision 
be reopened.  The appellant submitted a joint affidavit in 
support of her request.  In an April 1983 letter, the RO 
informed the appellant that the June 1977 decision was final 
and not subject to review.  In May 1983, the appellant again 
requested that the RO reconsider the prior Board denial.  

A determination must be made as to whether the appellant's 
request constitutes a notice of disagreement for appellate 
purposes.  

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.



(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).




The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(2000) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The Board is of the opinion that the appellant's May 1983 
letter constitutes a valid notice of disagreement.  The 
appellant made reference to the RO's April 1983 letter and 
requested that the RO reconsider its previous denial.  This 
request for reconsideration can be reasonably construed as a 
notice of disagreement on the issue of revocation of 
forfeiture.  As such, the claim has continued to remain open 
during this time period.  



Criteria

Forfeiture

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 C.F.R. § 3.901.


Finality-New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (2000).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).


Factual Background

A review of the record demonstrates that the VA in March 
1953, determined that the appellant was estopped from 
receiving benefits as a survivor as a result of remarriage in 
January 1945.  

In September 1972, the appellant requested that her claim be 
reopened because she did not have a relationship anymore.

In a November 1973 report, the field examiner concluded that 
he could not verify that there was a relationship between the 
appellant and MR.  

In January 1974, VA restored widow's benefits, finding that 
the appellant was not living with anyone in a relationship 
which would bar entitlement.

In September 1975, a follow-up investigation was requested to 
again determine the marital status of the appellant.  

Following receipt of a November 1975 field investigation 
report, which contained numerous depositions and summaries of 
interviews which were conducted, the RO, in January 1976, 
concluded that the appellant knowingly and with intention to 
secure benefits did furnish false and fraudulent evidence of 
unremarried status for the purpose of having her benefits 
restored.  The RO found that there was convincing evidence 
which established that the appellant's established 
relationship with MR had not ended.  The RO terminated that 
appellant's status as a widow as of September 1972.  

In support of her claim, the appellant, in February 1976, 
submitted numerous letters and affidavits from various 
individuals who stated that the appellant and RG were not 
living together.  The appellant also submitted a letter from 
the local civil registrar which indicated that the marriage 
of MR and MS had taken place in April 1943. 

Following receipt of the appellant's information, the RO 
again requested that an additional field examination be 
performed.  The field examiner once again conducted numerous 
interviews and took several depositions.  

In August 1976, the RO again found that the appellant had 
committed fraud in her statements and violated the provisions 
to invoke forfeiture under 38 U.S.C.A. § 3503(a).  
Thereafter, the appellant perfected her appeal with regard to 
forfeiture.  

In its June 1977 decision, the Board noted that the appellant 
had repeatedly asserted that since her separation from MR in 
mid 1972, she had not been associated with him or any other 
man in an ostensible marital relationship.  The Board further 
indicated that corroborative affidavits had been submitted by 
others in support of her claim.  

The Board observed that information gathered during the 
course of field examinations, including depositions and 
interviews, constituted overwhelming evidence, which had not 
been overcome by the appellant, to support the conclusion 
that that the appellant had been living in an ostensible 
husband-wife relationship not only on and after January 1, 
1971, but also subsequent to mid 1972 and as late as May 
1976.  The Board indicated that it became apparent that the 
appellant's testimony and affidavit evidence from others in 
support of her claim were materially false for the purpose of 
obtaining death benefits allowance from VA.  The Board stated 
that the forfeiture against the appellant was well founded.  

The Board denied the appeal seeking removal of the forfeiture 
under 38 U.S.C.A. § 3503(a).

Evidence received subsequent to the Board denial includes an 
April 1983 joint affidavit from TO and DS, indicating that 
the relationship between the appellant and a certain man 
stopped in January 1975; a January 1986 joint affidavit from 
TO and JF indicating that MR left the appellant in 1972 and 
never returned; an additional May 1986 affidavit from MR, 
indicating that he had abandoned the appellant in 1972.  A 
January 1988 affidavit from FM and CF indicating that the 
appellant is currently not residing or cohabiting with 
another man; a certificate signed by 30 individuals 
indicating that the appellant is not currently residing or 
cohabiting with anyone; a January 1997 certificate signed by 
numerous individuals indicating that MR had died; the death 
certificate of MR; a July 1997 affidavit from various 
individuals reporting the death of MR and indicating that the 
appellant and MR had not lived together as husband and wife; 
the testimony of the appellant and two others at an October 
1999 hearing; a December 1999 affidavit from 20 individuals 
indicating that MR physically threatened the appellant for 
sex; and numerous statements and affidavits from the 
appellant indicating that she did not have a relationship 
with MR  


Analysis

The appellant seeks to reopen her forfeiture of widow's 
benefits claim.  When a claim is finally denied by the Board, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 3.156(a).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the June 1977 decision directly addresses the issue on 
appeal.  While not all of the statements are germane to the 
issue of forfeiture, several affidavits have been submitted 
which directly address the issue of whether the appellant and 
MR cohabited after 1971.  Although the affidavits from TO are 
essentially cumulative as his testimony was previously 
considered at the time of the last Board decision, the 
individuals listed with him on these affidavits have not 
previously submitted information.  Moreover, an affidavit 
signed by 20 people indicated that MR forced the appellant to 
have sex with him.  These affidavits demonstrate that there 
is a reasonable probability that the appellant did not 
mutually agree to cohabit or hold herself out in a 
relationship with MR subsequent to 1971. 

The Board also observes that significant changes in the law 
have been made since the RO's April 1983 decision.

The Board notes that United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") ruled 
that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome". Colvin, 1 Vet. App. at 174.

The Court clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  Rather, it was 
the specified bases for the final disallowance that had to be 
considered in determining whether the newly submitted 
evidence was probative.

The Court then announced a three step test with respect to 
new and material cases.  Under the Elkins test, VA had to 
first determine whether the appellant had submitted new and 
material evidence under § 3.156 to reopen the claim; and if 
so, VA had to determine whether the claim was well grounded 
based on a review of all the evidence of record; and lastly; 
if the claim was well grounded, VA had to proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Elkins v. West, 12 Vet. App. 
209, 218- 19 (1999).  






The Board observes that newly enacted legislation does away 
with the requirement of well-groundedness, thereby altering 
the second prong of the Elkins three prong test.  H.R. 4864, 
the "Veterans Claims Assistance Act of 2000" (VCAA), signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(c).

The Board further observes that the Court has held that it 
may be prejudicial for the Board to reopen a claim on the 
basis of new and material evidence and then decide that claim 
on the merits, prior to consideration of the claim on the 
merits by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the instant case, the RO has not had the opportunity to 
review this matter in light of the newly enacted legislation.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
appellant has submitted "new" and "material" evidence to 
reopen her revocation of forfeiture claim.  38 C.F.R. 
§ 3.156.


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to revocation of forfeiture 
pursuant to the provisions of 38 U.S.C.A. § 6103(a), the 
appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

As noted earlier, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, the case is remand to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If the development is not in 
complete compliance with the directives 
of this remand, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to revocation of  
forfeiture of the appellant's rights to 
VA benefits that was imposed against the 
appellant in accordance with 38 U.S.C.A. 
§ 6103(a), with consideration of recently 
enacted legislation.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO



		
	RONALD. R. BOSCH
	Member, Board of Veterans' Appeals



 



